Citation Nr: 1546640	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  11-14 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel





INTRODUCTION

The Veteran had active service from May 1967 to May 1969.     

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In April 2011, the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).

In January 2015, the Veteran cancelled his request for a hearing before the Board.  The hearing request is withdrawn.  38 C.F.R. § 20.702(e) (2015).  Appellate review may proceed.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy and was awarded a Combat Infantryman's Badge.  

2.  The Veteran was exposed to acoustic trauma due to explosions and arms fire while in service.

3.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes and it is as likely as not that the bilateral sensorineural hearing loss disability is related to exposure to acoustic trauma in service. 

4.  It is as likely as not that the Veteran's current tinnitus is related to exposure to acoustic trauma in active service.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, the criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385, 3.655 (2015). 

2.  By extending the benefit of the doubt to the Veteran, the criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

As the Board is granting the claim for service connection for bilateral hearing loss and tinnitus, the claims are substantiated, and there are no further actions on the part of VA to notify or assist.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2). 

2.  Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

Additionally, the Federal Circuit has held that, in the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

3.  Analysis: Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran contends that he incurred bilateral hearing loss and tinnitus as a result of combat noise exposure he sustained during service in Vietnam.  In a September 2008 statement, the Veteran indicated that he served in an infantry unit in Vietnam.  He stated that he had hearing loss and ringing in the ears since the early 1970s and it seems to have progressively gotten worse.  In a November 2008 statement, the Veteran indicated that he served in the 199th Light Infantry Brigade as an infantryman from 1967 to 1968 during the Vietnam War and he was in the 1968 Tet Offensive.  The Veteran indicated that he was subjected to daily rifle, machine gun, and mortar fire, and when he went back to the fire base, he was subjected to continuous artillery fire.  The Veteran stated that on March 26, 1968, he and other soldiers were sent to blow up a North Vietnamese bunker complex; two soldiers were sent inside the bunker with two one hundred pound TNT charges and he stayed outside of the bunker as a guard.  The Veteran indicated that something went wrong, the charges went off prematurely, and both soldiers were killed.  The Veteran stated that he was blown several feet away from the bunker entrance, the noise and concussion from the explosion was terrible, and the after effects were deafening.

The Board finds that there is competent and credible evidence to establish that the Veteran is a combat veteran.  The service records show that the Veteran was awarded a Combat Infantryman's Badge.  Thus, the Veteran is entitled to the application of 38 U.S.C.A. § 1154 (b). 

Also, the Veteran is competent to describe being exposed to loud noise, such as that caused by weapons and explosions.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Veteran's lay statements are found to be credible as they have been consistent and are confirmed by the circumstances of his service, including his combat service.  For this reason, the in-service injury of acoustic trauma to both ears is established.

Section 1154 (b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Also, military noise exposure alone is not considered to be a disability; rather, the noise exposure must result in a hearing loss disability.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran does have current bilateral hearing loss as defined by 38 C.F.R. § 3.385 and tinnitus.  The findings of the January 2009 VA audiometric examination show that the Veteran meets the requirements of 38 C.F.R. § 3.385.  The diagnoses were mild to moderately severe sensorineural hearing loss of the right ear and moderate to profound sensorineural hearing loss of the left ear and tinnitus.  

The Board finds that the evidence is in equipoise on the question of whether the Veteran's current bilateral hearing loss and tinnitus are related to exposure to acoustic trauma in service.  

The weight of the evidence demonstrates that the Veteran did not have bilateral hearing loss as defined by 38 C.F.R. § 3.385 or a clinical diagnosis of tinnitus in service.  Service treatment records are negative for any complaints, diagnoses, or treatment of hearing loss or tinnitus.  The service treatment records show that on audiological examination in June 1969 on entrance examination (converted to ISO units) were as follows: puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the left ear were 10, 5, 5, and 10 decibels, respectively, and were 15, 5, 5, and 0 decibels in the right ear respectively.

On audiological examination in April 1969 on separation examination, puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the left and right ears were 5, 0, 0, and 10 decibels, respectively.  The Veteran denied having hearing loss or ear trouble at that time.  He separated from active service in May 1969.  

The service audiograms do not establish a bilateral hearing loss disability as defined by 38 C.F.R. § 3.385.  The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Although bilateral hearing loss was not specifically diagnosed in active service, competent evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  See Hensley, 5 Vet. App. at 159. 

The Board finds that the evidence is in equipoise on the question of whether the Veteran first began to experience hearing loss symptoms in active service and tinnitus symptoms in 1970, soon after service separation.  The Veteran provided competent and credible lay evidence that he began to experience hearing loss in service after an explosion and he began to experience tinnitus symptoms in 1970, soon after service separation.  The Board finds that the Veteran's lay statements are credible as they have been consistent with his other statements.  

Private medical records from S. Medical Center indicate that the Veteran reported having the onset of symptoms of tinnitus and pressure in the right ear and dizziness in the 1980s.  The private medical records from S. Medical Center indicate that the Veteran underwent a workup in September 1983 due to recent onset of unilateral tinnitus and some complaints of dizziness and pressure in the right ear.  The Veteran denied any change in hearing acuity.  Audiometric data showed a unilateral sensory neuro loss which the ENT doctor indicated could account for the tinnitus.  The medical doctor indicated that the Veteran's speech discrimination was 100 percent bilaterally.  The doctor indicated that it was his concern that the Veteran may have a lesion within the temporal bone or brain stem or possible Meniere's Disease, but at that time, he was unable to delineate the etiology of the Veteran's problem and the workup would continue.  

In a July 1984 letter, the Veteran's neurologist indicated that the Veteran was seen in neurologic consultation and had a one year history of a non-progressive hearing loss on the right, vertigo, and tinnitus.  The neurologist stated that the CT scan of the head was normal, audiometry testing showed some decreased hearing on the right, and a complete neurologic examination was entirely normal.  The impression was vertigo, tinnitus, and hearing loss of unknown etiology.  A note dated six days later indicates that audiovestibular testing showed that the Veteran had high frequency sensorineural hearing loss in the right ear which may be related to exposure to high levels of noise from firing a pistol, and the Veteran continued to have tinnitus and vertigo.  The neurologist noted that the audiovestibular testing did not show any retrocochlear lesion and was not consistent with Meniere's disease.

The Board finds that the evidence is in relative equipoise as to the onset of the Veteran's tinnitus and bilateral hearing loss symptoms, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran first began to experience hearing loss symptoms in active service and tinnitus symptoms in 1970, soon after service separation.    

The Veteran was afforded a VA audiometric examination in January 2009.  The Veteran reported noise exposure while in the Army; he was exposed to artillery, M-l6s, grenades, mortars, and AK-47s.  He described a specific incident in which a "crater charge" exploded unexpectedly on his left side; he reports hearing loss in the left ear since that point.  The Veteran denies ear protection was worn.  Regarding occupational noise exposure, the Veteran stated that he worked as a crop adjuster and in farming and raising cattle.  He stated that he worked in coal mines for about one year.  Regarding recreational noise exposure, the Veteran reported occasional exposure to shotguns for hunting and ear protection was worn.  The report indicates that the Veteran had a current complaint of tinnitus and the tinnitus was first noted shortly after discharge in 1970 or 1971.  The tinnitus was bilateral, but worse in the left ear, and constant.  The VA audiologist noted that the Veteran's hearing loss was asymmetrical in nature and as such needs to be further evaluated by an otolaryngologist.  The VA audiologist indicated that the tinnitus was as likely as not a symptom associated with hearing loss. 

An additional medical opinion was obtained by a VA audiologist in August 2009.  The VA audiologist reviewed the claims file and the Veteran's audiologic medical history.  The VA audiologist was asked to provide a medical opinion as to whether the Veteran's current hearing loss and tinnitus are at least as likely as not due to military trauma in combat.  The VA audiologist reviewed the pre-induction testing and the separation testing and noted that the testing showed normal hearing thresholds bilaterally at 500, 1000, 2000, and 4000 Hz.  The VA audiologist indicated that there was no documented hearing loss at the time of discharge nor was there any documented significant change in hearing thresholds during active duty.  The VA audiologist opined that due to the normal hearing thresholds at the time of discharge and also due to no change in hearing thresholds during active duty, the Veteran's hearing loss was less likely as not related to military service.  The VA audiologist noted that the Veteran reported that the tinnitus onset occurred just after military service in 1970 or 1971.  The VA audiologist indicated that tinnitus was highly correlated with noise exposure and hearing loss.  The VA audiologist opined that due to report of tinnitus onset occurring after military service, the tinnitus was most likely related to his hearing loss and therefore less likely as not related to military service. 

The VA audiologist's medical opinion weighs against the claim for service connection.  However, the Veteran submitted a private medical opinion from a medical doctor from SIH Medical Group, Otolaryngology.  In the September 2014 record, the ENT doctor opined that the Veteran's noise induced hearing loss in both ears exceeded that which would be expected by the normal aging process and was likely due at least partially to noise trauma in the military.  The ENT doctor indicated that the tinnitus of both ears was at least partially due to noise trauma in military.    

The Veteran also submitted an October 2009 opinion by a private hearing specialist.  The October 2009 opinion indicates that the Veteran's post-service civilian on-the-job noise in a coal mine probably contributed to the Veteran's current audiological condition.  It was further noted that age-related presbycusis is a natural contributor to the Veteran's current audiological condition although the magnitude of hearing loss and tinnitus exceeds expectations for this cause alone.  The private hearing specialist indicated that tinnitus (ringing in the ear), like hearing loss, can have many causes including nerve damage from excessive, long term noise.  The hearing specialist concluded that the Veteran's bilateral hearing loss and tinnitus share a common etiology and the military is seen to be as likely as not to have caused the Veteran's bilateral hearing loss and tinnitus.  The hearing specialist indicated that the Veteran's disability claim for bilateral hearing loss and tinnitus should be accepted as service related and compensable as of the date of the original claim.  

The Board finds that the October 2009 private opinion to have limited probative value since it is not clear what type of medical training the author of the opinion has.  The author of the opinion lists "HIS" after her name on the letterhead. It is not entirely clear what "HIS" means.  It may be an abbreviation for "hearing instrument specialists."  The author of the opinion does not indicate that she is a certified and licensed audiologist or medical doctor.  Therefore the October 2009 opinion has limited probative value.  

The Board finds that the evidence is at least in relative equipoise on the question of whether the Veteran experienced continuous symptoms of hearing loss and tinnitus soon after service separation so as to warrant presumptive service connection for bilateral sensorineural hearing loss disability and tinnitus under the provisions of 38 C.F.R. § 3.303(b).  The Veteran reported having acoustic trauma in service and symptoms of hearing loss in service and symptoms of tinnitus soon after service separation.  

The Board further finds that the evidence is at least in relative equipoise on the question of whether the Veteran's current bilateral sensorineural hearing loss disability and tinnitus are related to exposure to acoustic trauma in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral sensorineural hearing loss and tinnitus have been met.  While the January 2009 VA examiner and the August 2009 VA medical opinion determined it was less likely than not that hearing loss and tinnitus were related to active service, the credible lay evidence as to the onset of hearing loss and tinnitus so soon after service separation and the continuity of symptoms since service were not addressed.  

Due to the subjective nature of tinnitus, the Veteran, as a layperson is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  In regards to bilateral hearing loss, while the Veteran is not qualified to diagnose the etiology of his hearing loss, he is competent to report the observable symptoms of decreased hearing.  Accordingly, the Board finds that the Veteran's statements that tinnitus and hearing loss symptoms existed since active service are competent and credible evidence of a continuity of symptoms since his active service.  Id.; see Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  Thus, the negative nexus opinion furnished by the VA examiner and the positive nexus to service established by credible lay statements of a continuity of symptoms since active service and the September 2014 opinion by the private ENT doctor put the evidence in relative equipoise as to the Veteran's tinnitus and bilateral hearing loss.  As noted, in the September 2014 record, the private ENT doctor opined that the current hearing loss and tinnitus were at least partially due to the military noise exposure.  Thus, the Board finds that the probative value of the 2009 VA opinions are reduced.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral sensorineural hearing loss and tinnitus have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The claims of service connection for bilateral sensorineural hearing loss and tinnitus are granted.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


